187 F.2d 26
NATIONAL LABOR RELATIONS BOARDv.JOHN DEERE PLOW CO.
No. 13178.
United States Court of Appeals Fifth Circuit.
February 13, 1951.

Andrew P. Carter, Atty., New Orleans, La., David P. Findling, Associate General Counsel, A. Norman Somers, Assistant General Counsel, N.L.R.B., Washington, D. C., for petitioner.
Ralph Williams, Atlanta, Ga., for respondent.
Before HUTCHESON, Chief Judge, and McCORD and BORAH, Circuit Judges.
PER CURIAM.


1
The order, enforcement of which is here sought, requires Respondent: (1) to cease and desist from interfering with, restraining, or coercing its employees, in violation of Section 8(1) of the Act, 29 U.S.C.A. § 158(1); and (2) to cease and desist from refusing, in violation of Section 8(5) of the Act, to bargain with the union, and to bargain with the union upon request.


2
The finding of Sec. 8(1) violations is concurred in by all the Board members, and Respondent does not deny that the evidence credited by the Board supports it. Indeed, they do not resist enforcement of paragraphs 1(b) and 2(b) of the order based on this finding.


3
The finding of Sec. 8(5) violations is concurred in by three, and dissented from by two, members of the Board, and Respondent vigorously contests its correctness and resists enforcement of the order based thereon.


4
In agreement, as we are, with the views of the dissenting members, it will serve no useful purpose for us to do more than say that the contested finding is not well based, and the order based on it will not be enforced.


5
Of the supplemental contention put forward for the first time in the Board's brief that our opinion in Holmes Company v. N. L. R. B., 179 F.2d 876, requires enforcement, it is sufficient to say that that case is not in point on the facts and that what was there decided does not support the enforcement contended for.


6
The enforcement prayer will be granted as to paragraphs 1(b) and 2(b) and (c), but denied as to paragraphs 1(a) and 2(a).


7
Enforcement granted in part and denied in part.